DETAILED ACTION
The after final amendment to Application Ser. No. 16/821,745 filed on August 1, 2022, has been entered.  Claims 3, 4, 13 and 14 are cancelled. Claims 1, 11 and 21 are currently amended. Withdrawn Claims 9, 10, 19 and 20 are rejoined. Claims 1, 2, 5-12, and 15-21 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The arguments with respect to the rejoinder of Claims 9, 10, 19 and 20 have been fully considered by the Examiner and are persuasive. 

The arguments with respect to the rejection of Claims 1-21 under 35 U.S.C. 112(a) as failing to comply with the written description requirement set forth in the Final Office Action mailed May 31, 2022, have been fully considered by the Examiner and are persuasive. The rejection of Claims 1-21 under 35 U.S.C. 112(a) is hereby withdrawn.

The amendment to Claims 1, 11 and 21 has overcome the rejection of Claims 1-8, 11-18 and 21 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed May 31, 2022.

Election/Restrictions
Claims 1 and 11 are allowable. Claims 9, 10, 19 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I, II and III, as set forth in the Office Action mailed on July 12, 2021, is hereby withdrawn and Claims 9, 11, 19 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Brian Dawley (Reg. #64,761) on August 3, 2022, during a telephone interview with the Examiner.

Please amend the claims as follows:

9. (Currently Amended) The method of claim 1, wherein the plurality of resources comprises one or more service resources 

10. (Currently Amended) The method of claim 1, wherein the plurality of resources comprises one or more device resources 

19. (Currently Amended) The controller device of claim 11, wherein the plurality of resources comprises one or more service resources 

20. (Currently Amended) The controller device of claim 11, wherein the plurality of resources comprises one or more device resources 

21. (Currently Amended) A non-transitory computer-readable medium encoded with instructions that, when executed, cause processing circuitry of a controller device for managing a device group of a network to:
receive, using a programmable diagnosis service executed by the processing circuitry, a programming input; 
form, using the programmable diagnosis service, based on the programming input, a resource definition graph that models interdependencies between a plurality of resources supported by the device group, the plurality of resources including services provided by devices of the device group and components of the devices of the device group, and the resource definition graph including interdependencies between the services and the components of the devices involved in providing the services;
initialize, using the programmable diagnosis service, one or more telemetry rules that enable the controller device to perform one or more of:
monitoring state information for one or more components of the device group; or
instigating one or more alarms in response to detecting threshold events occurring within the plurality of resources,
wherein the instructions that cause the processing circuitry processing circuitry 
detect, using the programmable diagnosis service, using a detected packet loss between two or more of the devices of the device group, an event affecting a first resource of the plurality of resources; and
identify, using the programmable diagnosis service, based on the interdependencies modeled in the resource definition graph formed based on the programming input, a root cause event that caused the event affecting the first resource, the root cause event occurring at a second resource of the plurality of resources.

Allowable Subject Matter
Claims 1, 2, 5-12 and 15-21 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses systems and methods for performing real-time probabilistic root causes correlation wherein a root cause of a failure event in a network is inferred using an event model generated from a cross-layer network topology (see Wang et al., US 2019/0165988 A1). However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, initializing one or more telemetry rules that enable the control device to perform one or more of monitoring state information for one or more components of the device group or instigating one or more alarms in response to detecting threshold events occurring within the plurality of resources, wherein the programmable diagnosis service configures first cause-and-effect relationships between device resources supported by the device group and second cause-and-effect relationships between service resources supported by the device group based on the programming input as recited in the following limitations of Claim 1 (and the substantially similar limitation of independent Claims 11 and 21, respectively):

“initialize, using the programmable diagnosis service, one or more telemetry rules that enable the controller device to perform one or more of:
monitoring state information for one or more components of the device group; or
instigating one or more alarms in response to detecting threshold events occurring within the plurality of resources,
wherein the instructions that cause the processing circuitry processing circuitry ”

Dependent Claims 2, 5-10, 12, and 15-20 are allowable by virtue of their dependency upon allowable Independent Claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449